DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a setting unit configured to set…. a search region…” (claim 1);
“a detection unit configured to detect… the specific region…” (claim 1);
“a control unit configured to execute a block matching…” (claim 8);
“a setting unit configured to set a search region…” (claim 9); and
“a detection unit configured to detect… the specific region…” (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (US 2011/0019741, referred to herein as “Kameyama”) in view of Maaninen (US 2017/0347108, referred to herein as “Maaninen”).

Regarding claim 1, Kameyama discloses: A video compression apparatus (Kameyama: Fig. 2, disclosing an image processing apparatus and associated compression section) for compressing video data as a series of frames outputted from an imaging element (Kameyama: paragraph [0047], disclosing captured moving image data comprising frames) that has a plurality of imaging regions for imaging a subject (Kameyama: Figs. 6A-6D, disclosing image regions of a subject) and for which imaging conditions can be set for the respective imaging regions (Kameyama: paragraph [0051], disclosing maging conditions such as a form or color of objects imaged), comprising: 
a setting unit (Kameyama: Figs. 1-3, disclosing an image processing apparatus and associated sections) configured to set, based on an imaging condition (Kameyama: paragraphs [0049] through [0051], disclosing detection of a characteristic region from a moving image including a plurality of captured images based on a form or color of objects imaged)…, a search region for detecting a specific region in the reference frame (Kameyama: paragraphs [0055] and [0056], disclosing use of the characteristic region information to determine a motion vector search region; paragraph [0005], disclosing the that search region corresponds to a portion of reference image data used for motion vector prediction); and 
a detection unit (Kameyama: Figs. 1-3, disclosing an image processing apparatus and associated sections) configured to detect, based on the compression target region, the specific region in the search region set by the setting unit (Kameyama: paragraphs [0005] and [0056], disclosing use of the search region to generate a motion vector for compressing the image—e.g., based on the identified region in the reference image data).
Kameyama does not explicitly disclose an imaging condition set in a compression target region of a frame different from a reference frame.
However, Maaninen discloses an imaging condition set in a compression target region of a frame different from a reference frame (Maaninen: paragraph [0117], disclosing use of a search area for motion prediction; paragraph [0035], disclosing changing the search area based on a resolution associated with the video—e.g., including frames other than the reference frame).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the compression target frame of Maaninen in the video compression apparatus of Kameyama.
One would have been motivated to modify Kameyama in this manner in order to improve coding performance by changing a prediction area size to more suitable match a video resolution (Maaninen: paragraph [0035]).

Regarding claim 2, Kamayama and Maaninen disclose: The video compression apparatus according to claim 1, wherein the setting unit is configured to set the search region to the specific image region and image regions of other imaging conditions surrounding the specific image region (Kameyama: paragraphs [0049] through [0051], disclosing detection of a characteristic region from a moving image including a plurality of captured images—e.g., including regions surrounding the specific image region).

	Regarding claim 3, Kamayama and Maaninen disclose: The video compression apparatus according to claim 1, wherein the setting unit is configured to magnify or reduce the search region based on the relation among the plurality of imaging conditions (Kameyama: paragraph [0056], disclosing that the search region is narrowed based on the plurality of characteristic regions).

	Regarding claim 4, Kamayama and Maaninen disclose: The video compression apparatus according to claim 3, wherein the setting unit is configured to magnify or reduce the search region based on a difference among values shown by the plurality of imaging conditions (Kameyama: paragraph [0056], disclosing that the search region 1s narrowed based on the plurality of characteristic regions when a difference is smaller).

	Regarding claim 7, Kamayama and Maaninen disclose: The video compression apparatus according to claim 2, wherein the generation unit is configured to execute the processing exterior of the search region based on the result of the processing in the search region (Kameyama: paragraphs [0049] through [0051], disclosing detection of a characteristic region from a moving image including a plurality of captured images—e.g., including regions surrounding the specific image region).

Regarding claim 9, Kamayama and Maaninen disclose: A video compression apparatus (Kameyama: Fig. 2, disclosing an image processing apparatus and associated compression section) for compressing video data as a series of frames outputted from an imaging element (Kameyama: paragraph [0047], disclosing captured moving image data comprising frames) that has a plurality of imaging regions for imaging a subject (Kameyama: Figs. 6A-6D, disclosing image regions of a subject) and for which imaging conditions can be set for the respective imaging regions (Kameyama: paragraph [0051], disclosing maging conditions such as a form or color of objects imaged), comprising: 
a setting unit (Kameyama: Figs. 1-3, disclosing an image processing apparatus and associated sections) configured to set a search region (Kameyama: paragraphs [0055] and [0056], disclosing use of the characteristic region information to determine a motion vector search region; paragraph [0005], disclosing the that search region corresponds to a portion of reference image data used for motion vector prediction) for detecting a specific region within a reference frame (Kameyama: paragraphs [0005] and [0007] through [0008], disclosing generation of a narrower search region for detecting a region of the reference frame from which to generate a motion vector) based on at least one of the plurality of imaging conditions set to the imaging element (Maaninen: paragraph [0117], disclosing use of a search area for motion prediction; paragraph [0035], disclosing changing the search area based on a resolution associated with the video—e.g., including frames other than the reference frame); and 
a detection unit (Kameyama: Figs. 1-3, disclosing an image processing apparatus and associated sections) configured to detect, based on a compression target region having a frame different from the reference frame (Kameyama: paragraphs [0005] and [0056], disclosing use of the search region to generate a motion vector for compressing the image—e.g., based on the identified region in the reference image data), the specific region from the search region set by the setting unit (Kameyama: paragraphs [0055] and [0056], disclosing use of the characteristic region information to determine a motion vector search region).
The motivation for combining Kameyama and Maaninen has been discussed in connection with claim 1, above.

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Kameyama discloses implementation via computer program in paragraphs [0213] through [0218]).

Regarding claim 11, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise. (Note that Kameyama discloses implementation via computer program in paragraphs [0213] through [0218]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 and 14 of U.S. Patent No. 11,082,715. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed to a video compression apparatus for compressing video data as a serious of frames outputted from an imaging element that has a plurality of imaging regions for imaging a subject and for which imaging conditions can be set for the respective regions. Both sets of claims include setting a search region for detecting a specific region in a reference frame based on an imaging condition set in a compression target region of a frame different from the reference frame and detecting the specific region in the search region based on the compression target region. That the steps of claim 1 are accomplished by a setting unit and a detection unit rather than the processor of claim 1 of US 11,082,715 is not a patentably distinct difference. Nor is the limitation of claim 1 of US 11,082715 that a motion vector is generated. Similarly, independent claims 9-11 are not patentably distinct from claims 1 and 14 of US 11,082,715. So also with respect to dependent claims 2-8 with respect to claims 3-10 of US 11,082,715.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484